IN THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY, TEXAS
AND IN THE TEXAS COURT OF CRIMINAL APPEALS

EX PARTE . § -TRIAL CAUSE NO. 43885-D
t § '
WENDY RENEE SEELKE §
. y §
APPLICANT § WRIT NO. 'WR-40,196-04 l

PETITIoNER’s FIRs'r oRIGINAL REsPoNsE To s'rArE’s ANs_wER
To THE HoNoRABLE COURT oF CRIMINAL APPEALS- RECE,VED ,N

COMES NOW, Petitioner, Michael Parker, and respec?fLquRT§(?es &is l\liirs\'§rlis©epr*;§/\LS

‘|

NOV 23 2015

follows:
I.
Applicant filed her original writ in regards to writ no. 43 885 C. Thereafter and within the
Abel Acosta, C|erk
time allowed, applicant filed her supplemental application for writ of habeas corpus, with such
supplemental writ being submitted by Michael Parker, Petitioner.
On October 14, 2015, this Court issued an order that stated i'n part the following:
T he -03 habeas proceeding is reopened on this Court s own motion.
Applicant’ s pro se claims remain denied The supplemental claims
are dismissed
lt is the Petitioner’s contention that the State’s attorney is mistaken in their allegation that
the applicant’s latest supplemental application for writ of habeas corpus was denied and that this
Court should by law deny applicant’s refllling for relief under the writ process.
The State’s attorney is confusing the terms “denied/dismissed”. When a Court renders a
judgment to “deny” a motion, the Court has considered each allegation as set forth in said motion
and makes a ruling against the party submitting said motion. When a motion is “dismissed” by a

Court, such as this Court did in regards to applicant’s supplemental application for writ of habeas

corpus, the merits of the motion were never considered by the Court. Applicant’s supplemental

application for habeas corpus was “dismissed” for non-compliance

The petitioner therefore argues and contends that since the Court never considered her
claims as filed, that he had 15 days to re-submit the corrected supplemental application for writ
of habeas corpus and that he was entitled to re-file said supplemental application, to wit, he
was within said timefi'ame. See Tex. R. App. P. 79

II. f

Petitioner’s corrected and resubmitted supplemental application for writ of habeas corpus
is filled with numerous allegations that tend to show the applicant’s state, as well as federal
constitutional rights to due process were violated by the State, as well as that her court-appointed
legal counsel failed to effectively represent her during her Court proceedings

The State’s attorney argues that there is no legal reason as to why the applicant’s current
claims~were not or could not have been presented in her previous wits as filed under Texas Code
of Criminal Procedure 11.0j, section 4.

The petitioner contends that the State was aware of the possible violation of the
applicant’s state and federal due process rights and that only after 30 years was the applicant able
to trace the necessary documents from the State that tend to prove the allegations of wrong-doing
by the State.

III.

The State contends and is mistaken The petitioner does not deny that the applicant was a
party to the crime for which she was sentenced. The petitioner does contend the following: l) the
State withheld exculpatory evidence that would have lessened the applicant’s participation in the

offense and that if applicant’s legal counsel would have been provided the said exculpatory

evidence, the applicant would have insisted on going to trial; 2) that based upon the legal advice

of her Court-appointed legal counsel, from the evidence provided to the applicant’s attorney at
the time, applicant was advised to accept the State’s pleas offer; 3) that even though Texas Code
of Criminal Procedure, Art. 38.22, section 6 was in effect in 1983, the State violated her right
to a Jackson v. Denno hearing; 4) that based upon the fact that her then court-appointed legal
counsel failed to properly investigate her claims of mitigating circumstances of physical abuse,
sexual abuse and witnessing her infant sibling being murdered by her mother’s boyfriend,
applicant’s legal counsel was ineffective in the representation of her during her trial; 5) that n
based upon the advice of her then court-appointed legal counsel, and the fact that said counsel
failed to properly investigate her claims and that said legal counsel advised the applicant to
accept the State’s plea offer with the understanding that by her doing so, she would be released
in 20 years. 1

lV.

As argued by the State, Michael Parker is not and has never held himself out to be an
attorney. Texas Code of Criminal Procedure article 11.12 authorizes any person other than the
applicant to file an application _for writ of habeas corpus. The State further argues and maintains
that “his presistence in re-submitting arguments that were submitted which were denied” in
their mis-statement of the facts. The facts are as follows: the applicant’s original application for
writ of habeas corpus was denied and the supplemental application for writ of habeas corpus was
dismissed by this Court.

The law allows for resubmitting a corrected application for writ of habeas corpus within
15 days of the date the Court issues their order. Applicant resubmitted her corrected
supplemental application for Writ of habeas corpus within the 15 days as allowed by law.

Petitioner contends that since his corrected and resubmitted`supplemental application for

writ of habeas corpus was timely filed with the Court, that there is no abuse of the writ process

tmder Texas Code of Criminal Procedure, article 11.07 § 4.

WHEREFORE, PREMISES CONSIDERED, the Petitioner prays that his application
be accepted as the applicant’s resubmitted and corrected supplemental application for relief
l under the writ process and in all things said requested relief be granted
RESPECTFULLY SUBMITTED,

MICHAEL PARKER,
PETITION_ER

/:D , §

Michael Pai'ker, Petitioner
3128 Speight Avenue
Waco, Texas 76711

Tele: (254) 732-0036

Certificate of Service

I, Michael Parker, certify that a true and correct copy of the above and foregoing
Applicant’s Original Answer has been served by United States Mail, postage prepaid, on this
19th day of November, 2015, to the State’s Attorney at the following address:

Bob Wortham

Crirninal District Attorney
Jefferson County, Texas
1085 Pearl Street, Suite 300
Beaumont, Texas 77701

/.. //7 f

Michael Parker, Petitioner